Opinion by
Hurt, J.
§ 122. Citation; requisites of; insufficient, when. A citation must state the date of the filing of the plaintiff’s petition, the file number of the suit, the names of all the parties, and the nature of the plaintiff’s demand; and shall be dated and tested by the clerk, with the seal of the court impressed, and the date of its issuance shall be noted on the same. [R. S. arts. 1215, 1443.] In this case the date of the filing of the petition did not appear *114bn the face or the hack of the citation. The number of the case was misstated also. Held, each of these defects are fatal to the citation, and the judgment by default is erroneous. [Ante, § 101; W. & W. Con. Rep. §§ 00, 812; Roberts v, Sacklager, 4 Tex. 307; Underhill v. Lockett, 20 Tex. 181; Graves v. Robertson, 22 Tex. 130; Tullis v. Scott, 38 Tex. 537.] It is suggested in the opinion that the file number of the case should appear in the body of the citation.
March 8, 1884.
■ § 123. Same; statement of nature of demand. The suit was upon a draft. The citation termed it a bill of exchange. Its date, amount, and to whom payable, are all stated in the citation. Held, that this was a sufficient statement of the “nature of the plaintiff’s demand. ”
Reversed and remanded.